Title: Thomas Barclay to the American Peace Commissioners, 7 Nov. 1786
From: Barclay, Thomas
To: American Peace Commissioners,Jefferson, Thomas,Adams, John


          
            
              Gentlemen.
            
            

              Madrid

               7th Novr. 1786.
            
          


          I wrote to you from Cadiz the 2nd. of
            last month, a Copy of which goes under the cover of this and the original, with the
            papers mentioned therein, will I hope be very soon deliver’d to you by Colonel
            Franks.—On my arrival here I had the pleasure of receiving Mr. Jefferson’s letter of the 26 Sepr informing me
            that for the present any farther attempts to arrange matters with the Barbary States are
            suspended. I had determin’d, as soon as I Shou’d know this to be the case, to embark for
            America; but the Season being so far advanced I Shall put off the voyage untill Spring,
            and hope to have the Satisfaction of taking your commands personnally before I go.
          Mr. Carmichael Communicated to me the
            whole of the letters which Mr. Lamb has written to him from
            the time of his first leaving Madrid, and on the perusal it Struck me that an interview
            with him might be attended with some desireable consequences, especially as he had on
            account of his health declin’d Mr. Carmichael’s request of
            coming to meet me at this place; If I had any doubts of the propriety of this measure
            they wou’d have been remov’d by Mr. Carmichael’s Opinion,
            and by the paragraph of a letter written by Mr. Jefferson to
              Mr. Carmichael the 22d. of
            August. I need not add that the objects which I have in view are to obtain as distinct
            an account as possible of what has been done, and of what may be done, and to give Mr. Lamb an opportunity of Settling his account—Tho’ I have a
            commission from Congress to Settle all their accounts in Europe, perhaps Mr. Lamb may not think that his engagements are included in
            this general Power, as He may not chuse to communicate with me freely without the
            permission of the Ministers, And therefore, if Mr. Jefferson
            approves of it, I wish He wou’d write a letter to Mr. Lamb
            mentioning to him as a confidential Servant of the Public to whom he may safely trust
            the particulars of our Situation, and give me such information as He will be sure to
            have faithfully deliver’d to Congress If I arrive safe in America. Mr. Jefferson will also, if he pleases, point out to Mr. Lamb how convenient the opportunity will be for an
            adjustment of the accounts, and if there is any ballance to be remitted by Mr. Lamb to Mr. Adams, I will give
            my best advice as to the mode in which it may be done with the greatest advantage and
            Security to the Public—
          If Mr. Jefferson writes to Mr. Lamb on this Subject, He will be so good as to inclose it
            to me with Such hints and instructions as he Shall judge proper, under cover to Mr. Carmichael—
          It will be some time before I can Set out on this journey, as I am
            charged with a letter to the King from the Emperor of Morocco, which by an appointment I
            am to deliver at the Escurial the 13st. The Count D’Espilly
            came to Town yesterday and to morrow I expect to See him as it is certainly in his power
            to give a good deal of information respecting the Barbary States.—Whatever I can collect
            shall be communicated to you, and I only add that I am clearly of opinion that this
            journey is not only proper but necessary.—
          I am with great respect, / Gentn; /
            Your most obedt. Servant
          
            
              Thos Barclay
            
          
          
            
   (Copy)

          
        